DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the Patent Board Decision dated on 3/19/2021.
Claims 1-12 are pending for consideration.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection under 35 U.S.C. §103 of claims 1-12 have been withdrawn in view of the Patent Board Decision dated on 3/19/2021. 

Allowable Subject Matter
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, the substance of applicant’s arguments pages 6-12 in Remarks filed on 12/26/2018 and the Patent Board Decision dated on 3/19/2021 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-12 are hereby allowed in view of applicant’s persuasive arguments and Patent Board Decision.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, e.g., Swaminathan (US 9619653) discloses a system and method for detecting a security compromise on a device are described. Embodiments may be implemented by a content consumption application configured to protect content decryption keys on a device, such as a computer system (e.g., a desktop or notebook computer) or a mobile device (e.g., a smartphone or tablet). For instance, the content consumption application may be configured to provide decryption keys for respective content to a media component (or another component of the operating system) if multiple conditions have been met; and YE (US 20160286030) discloses a method, apparatus and terminal device for obtaining .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRANG T DOAN/Primary Examiner, Art Unit 2431